Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed 7/14/2020 has been entered.  Claims 21–40 are pending and examined herein. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21–40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–19 of U.S. Patent No. 9,767,489 in view of Salo et al. (US 2008/0263584). Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially identical subject matter, except for the content item comprising audio such as speech or acoustic input.  Audio, including speech and acoustic input, was a well-known type of content at the time (See e.g., Spec. ¶2; ¶107) the present application was filed, and a using audio would have been a predictable variation of the generic content item recited in claims 1–19 of U.S. Patent No. 9,767,489.  See also Salo et al. (US 2008/0263584).  The rationale for combining the speech input of Salo with the claim of the ‘489 parent mirrors the rationale for combining Salo with Latona and Etchegoyen, set forth below. 
The Examiner believes the relationship between the claims is apparent, so a detailed analysis has been omitted.  If Applicant has any questions regarding this rejection, he/she is encouraged to contact the Examiner for clarification. 

Claims 21–40 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–20 of U.S. Patent No. 10,726,453.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1–20 of the ‘453 patent contains all limitations of present claims 21–40. The Examiner believes the relationship between the claims is apparent, so a detailed analysis has been omitted.  If Applicant has any questions regarding this rejection, he/she is encouraged to contact the Examiner for clarification. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21–40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claims 21 and 31 recite identifying a model that indicated historical engagement, receiving presentation effect parameters, determining a value for a content item, selecting the content item based on the determined value, and transmitting the content item to a client device.
The recited steps fall within the group of “[c]ertain methods of organizing human activity” set forth in the USPTO’s January 7, 2019 Memorandum, 2019 Revised Patent Subject Matter Eligibility Guidance (84 FR 50).  Specifically, the claims set forth a method of “advertising, marketing or sales activities or behaviors”.   Spec. ¶3, ¶21–22.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the claims only recite a “data processing system” comprising “processing modules” and “storage devices” for performing each step of the claims.  The specification describes the data processing system 
The claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “data processing system” to perform the steps of the method amounts to no more than mere instructions to apply the abstract idea using a generic computer.  Mere instructions to apply an abstract idea using a generic computer cannot provide an inventive concept.  
Dependent claims 22–30 and 32–40 recite additional details including uses and/or processing of the collected parameters (claims 22–25, 30, 32–35, and 40), types of user input or output (claims 26, 27, 36, and 37), a specific type of client device (claims 28 and 38), and specific types of user interactions (claims 29 and 39).  Each of these limitations merely describes characteristics of the abstract idea and do not amount to significantly more than the judicial exception.  Therefore, claims 21–40 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 21, 22, 27–32, and 37–40 are rejected under 35 U.S.C. 103 as being unpatentable over Latona et al. (US 2005/0028188) in view of Etchegoyen (US 2010/0324989).

With regard to claim 21, Latona discloses a system to distribute data delivery, comprising:
a data processing system comprising one or more processors and one or more storage devices (intermediary and primary hosts each include processors and storage)(e.g., ¶65–66) to: 
identify a model that indicates historical engagement by a user with a content item comprising audio (content items may be audio ads)(¶80) with which the user performed an interaction (software agent maintains a system of counters to track IP addresses and determine whether corresponding users were previously presented a content item; other metrics, such as conversions, are also monitored)(¶46; ¶54; ¶76–77); 
receive one or more current presentation effect parameters (IP address of a client receiving a web page)(¶54; ¶76); 
determine, for the user a value (e.g., a counter tracking the quantity of presentations of a content item to a particular user) for the content item based on the one or more current presentation effect parameters and the model (counter associated with the user identity is incremented as appropriate)(¶54; ¶76) that reduces a likelihood that the content item is selected and served by the data processing system within a time interval sub sequent to an initial impression of the content item (content items previously viewed are not presented again until a 
select, based at least in part on the value, the content item with which the user performed the interaction to improve a likelihood of interaction with the content item (previously viewed items may be selected again once the threshold of time has elapsed or may continue to be placed until a user is on the brink of overexposure)(¶54; ¶56–57); and
transmit the content item selected based on the value determined for the content item to cause the user’s client device to present the content item (upon selection, the content item is presented to the user)(¶54; ¶56–57; ¶76–77).
While Latona discloses tracking client devices based on IP addresses (¶76) and tracking metrics with respect to user interactions (¶54; ¶56; ¶77), Latona fails to explicitly recite monitoring historical engagement and selecting content items for each unique client device, since Latona acknowledges IP addresses may be reused(¶78).
Etchegoyen discloses a similar system for monitoring engagement with online content (Abstract).  Etchegoyen teaches generating a unique identifier of a client device and using the generated identifier to track metrics regarding engagements with content items (e.g., impressions, conversion, etc) (¶67).  This would have been an advantageous addition to the system disclosed by Latona since it would have allowed content item engagement to be tracked on a per device basis as an alternative or in addition to tracking engagement on a per user basis, ensuring shared client devices commonly used by multiple simultaneous users (e.g., a set top box or WebTV client)(Latona; ¶61) are not overexposed to advertisements. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a unique device identifier to track content item engagement to ensure individual devices are not overexposed to advertisements and help maintain the effectiveness of the advertisements selected for display on a particular device.

With regard to claim 22, Latona further discloses generating the model based at least on one or more presentation effect parameters (counters are incremented as appropriate based upon user visits and engagement)(¶54; ¶56–57; ¶76–77).

With regard to claim 27, Latona further discloses providing the content item comprising audio output to cause the client device to play the audio output to present the content item (content items may be audio ads)(¶80).

With regard to claim 28, Latona further discloses the client device comprises a digital assistant (e.g., Personal Digital Assistant)(¶60).

With regard to claim 29, Latona further discloses determining the interaction comprises a conversion action (conversions may be tracked)(¶46).

With regard to claim 30, Latona further discloses the historical engagement includes one or more prior presentations of the content item associated with the client device within a prior predetermined period of time (counters track whether corresponding users were previously presented a content item during a threshold period to manage overexposure)( ¶54; ¶56–57; ¶76–77).

Claims 31, 32, and 37–40 are rejected under the same rationale as claims 21, 22, and 27–30, since they recite substantially identical subject matter. Any differences between the claims do not result in patentably distinct claims and all of the limitations are explicitly or inherently taught by the above cited art.

Claims 23 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Latona in view of Etchegoyen further in view of Josifovski et al. (US 2010/0161378).

With regard to claim 23, while the system disclosed by Latona in view of Etchegoyen shows substantial features of the claimed invention (discussed above), it fails to specifically disclose determining the value based at least in part on a decay factor of a presentation effect for the content item based on the model.
	Josifovski discloses a similar system for selecting content items to serve to a client device (Abstract).  Josifovski teaches use of a decay factor to decrease the relevance of content selection criteria over time (¶65).  This would have been an advantageous addition to the system disclosed by Latona and Etchegoyen since it would have allowed presentation effects to be automatically decreased in value over time, reducing the likelihood of oversaturation while ensuring content may be presented again once oversaturation is no longer a concern.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a decay factor for a presentation effect of the content item to reduce the likelihood of repeatedly selecting content in close succession, preventing oversaturation while reintroducing the content with increasing frequency over time as desired. 

Claim 33 is rejected under the same rationale as claim 23, since they recite substantially identical subject matter. Any differences between the claims do not result in patentably distinct claims and all of the limitations are explicitly or inherently taught by the above cited art.

Claims 24 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Latona in view of Etchegoyen further in view of Sharma et al. (US 2008/0275757).

With regard to claim 24, while the system disclosed by Latona in view of Etchegoyen shows substantial features of the claimed invention (discussed above), it fails to specifically disclose determining the value based at least in part on a bid associated with the content item, the bid provided by a third-party content provider.
	Sharma discloses a similar system for providing targeted advertisements via the Internet (¶2–3).  Sharma teaches calculating a value for an content item based on a bid associated with the content item by a third-party content provider (advertisers may place bids)(¶38; ¶43).  Based on the bids and additional factors, content is ranked and selected for presentation to a client (¶43–44).  This would have been an advantageous addition to the system disclosed by Latona and Etchegoyen since it would have allowed selection of advertisements for presentation based at least in part on advertiser’s bid values, allowing a desired balance between relevance and revenue to be achieved. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a decay factor for a presentation effect of the content item to reduce the likelihood of repeatedly selecting content in close succession, preventing oversaturation while reintroducing the content with increasing frequency over time as desired. 

Claim 34 is rejected under the same rationale as claim 24, since they recite substantially identical subject matter. Any differences between the claims do not result in patentably distinct claims and all of the limitations are explicitly or inherently taught by the above cited art.

Claims 25 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Latona in view of Etchegoyen further in view of Josifovski  further in view of Sharma.

With regard to claim 25, while the system disclosed by Latona in view of Etchegoyen shows substantial features of the claimed invention (discussed above), it fails to specifically disclose determining the value based on a decay factor of the model and a bid value associated with the content item.
	Josifovski discloses a similar system for selecting content items to serve to a client device (Abstract).  Josifovski teaches use of a decay factor to decrease the relevance of content selection criteria over time (¶65).  This would have been an advantageous addition to the system disclosed by Latona and Etchegoyen since it would have allowed presentation effects to be automatically decreased in value over time, reducing the likelihood of oversaturation while ensuring content may be presented again once oversaturation is no longer a concern.
Sharma discloses a similar system for providing targeted advertisements via the Internet (¶2–3).  Sharma teaches calculating a value for an content item based on a bid associated with the content item by a third-party content provider (advertisers may place bids)(¶38; ¶43).  Based on the bids and additional factors, content is ranked and selected for presentation to a client (¶43–44).  This would have been an advantageous addition to the system disclosed by Latona and Etchegoyen since it would have allowed selection of advertisements for presentation based at least in part on advertiser’s bid values, allowing a desired balance between relevance and revenue to be achieved. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a decay factor for a presentation effect of the content item to reduce the likelihood of repeatedly selecting content in close succession, preventing oversaturation while reintroducing the content with increasing frequency over time as desired as well as to consider bids associated with particular advertisements when determining the value for a content item to allow a desired balance between relevance and revenue to be achieved. 

Claim 35 is rejected under the same rationale as claim 25, since they recite substantially identical subject matter. Any differences between the claims do not result in patentably distinct claims and all of the limitations are explicitly or inherently taught by the above cited art.

Claims 26 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Latona in view of Etchegoyen further in view of Salo et al. (US 2008/0263584).

With regard to claim 26, while the system disclosed by Latona in view of Etchegoyen shows substantial features of the claimed invention (discussed above), it fails to specifically disclose determining the interaction comprises speech input.
Salo discloses a similar system for presenting advertisements via a communication channel (Abstract).   Salo teaches receiving interactions comprising speech input as a means for selecting a presented advertisement (¶22).  Salo teaches doing so as an alternative to conventional selection of an advertisement via a keypad (¶22).  This would have been an advantageous addition to the system disclosed by Latona and Etchegoyen since it would have allowed users to select or otherwise interact with presented content items using speech input via the audio input capability of the client device disclosed by Latona (Latona; ¶64). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to permit and track interactions comprising speech input to allow users to select or otherwise interact with presented content items using speech input.  Doing so would have been a predictable variation of interaction via keypad input as explicitly shown by Latona (e.g., Latona; ¶48) and Salo (Salo; ¶22). 

Claim 36 is rejected under the same rationale as claim 26, since they recite substantially identical subject matter. Any differences between the claims do not result in patentably distinct claims and all of the limitations are explicitly or inherently taught by the above cited art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Balasubramanian et al. (US 2014/0067395) discloses a similar system for presenting conversational advertisements that interact with users via spoken words (See e.g., Abstract; ¶13).
Rabii et al. (US 2014/0046753) discloses a similar system for displaying content and obtaining user reactions to the content to reduce the presentation frequency of offensive or unwanted content (See e.g., Abstract; ¶22–23; ¶31).
Duggal et al. (US 2009/0248478) discloses a similar sytem for ocontrolling advertising frequency to maximize the likelihood of user action while preventing users from being annoyed by excessive presentation of the same advertisement (See e.g., Abstract; ¶62).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON N STRANGE whose telephone number is (571)272-3959.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON N STRANGE/            Primary Examiner, Art Unit 2419